                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STRIIM, INC.,                                      Case No. 20-cv-00145-SVK
                                   8                   Plaintiff,
                                                                                           ORDER REGARDING MOTION TO
                                   9            v.                                         VOLUNTARILY DISMISS THE
                                                                                           COMPLAINT
                                  10    KENNETH THOMAS CUCCINELLI, et al.,
                                                                                           Re: Dkt. No. 11
                                  11                   Defendants.

                                  12          On February 3, 2020, Plaintiff Striim, Inc. (“Plaintiff”) filed a motion asking this Court to
Northern District of California
 United States District Court




                                  13   voluntarily dismiss the complaint. Dkt. 11. The Court directs Plaintiff to Rule 41(a)(1)(A) of the
                                  14   Federal Rules of Civil Procedure for guidance on how to voluntarily dismiss an action without a
                                  15   court order.
                                  16          SO ORDERED.
                                  17   Dated: February 3, 2020
                                  18
                                  19
                                                                                                    SUSAN VAN KEULEN
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
